Case 3:18-cv-00403-BJD-PDB Document 28 Filed 04/04/19 Page 1 of 2 PageID 444



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


CHARLES E. LINDHOLM,
                                                      CASE NO. 3:18-cv-00403-BJD-PDB

                Plaintiff,

v.

NEW PENN FINANCIAL, LLC d/b/a
SHELLPOINT MORTGAGE SERVICING,

            Defendants.
____________________________________/

                             JOINT NOTICE OF SETTLEMENT

         Pursuant to Local Rule 3.08, plaintiff Charles E. Lindholm and defendant New Penn

Financial, LLC d/b/a Shellpoint Mortgage Servicing hereby give notice that the parties have

agreed to resolution of all claims in this lawsuit without mediation, pending the execution of a

confidential settlement agreement. The parties anticipate a voluntary dismissal with prejudice.

         Wherefore, the parties respectfully request that the Court stay this action and retain

jurisdiction for sixty (60) days so that that parties can complete settlement.

Respectfully submitted,

AKERMAN LLP                                          LAW OFFICES OF FRED TROMBERG

/s/ David M. Applegate                               /s/ Antoinette Burgess
Justin E. Hekkanen, Fla. Bar No. 33712               Antoinette Burgess, Fla. Bar No. 0059241
E-mail: justin.hekkanen@akerman.com;                 E-mail: aburgess@tromberglaw.com;
nicole.frierson@akerman.com                          mtisdell@tromberglaw.com
David M. Applegate, Fla. Bar No. 0028804             4925 Beach Boulevard
E-mail: david.applegate@akerman.com;                 Jacksonville, FL 32207
emory.woodard@akerman.com                            904-396-5321 (ph) / 904-396-5730 (fax)
50 North Laura Street, Suite 3100
                                                     Counsel for Plaintiff
Jacksonville, FL 32202-3646
904-798-3700 (ph) / 904-798-3730 (fax)
Counsel for New Penn Financial, LLC
d/b/a Shellpoint Mortgage Servicing


47449641;1
Case 3:18-cv-00403-BJD-PDB Document 28 Filed 04/04/19 Page 2 of 2 PageID 445




                                   CERTIFICATE OF SERVICE

       I hereby certify that, on April 4, 2019, a true and correct copy of the foregoing has been
furnished electronically by the CM/ECF system to: Antoinette Burgess, Esq., Law Offices of
Fred Tromberg, 4925 Beach Boulevard, Jacksonville, FL 32207.


                                            Attorney




                                              2
47449641;1
